Internet Initiative Japan Inc., Jinbocho Mitsui Bldg., 1-105 Kanda Jinbo-cho, Chiyoda-ku, Tokyo 101-0051, Japan January 17, 2012 Ms. Kathleen Collins, Accounting Branch Chief, Securities and Exchange Commission, treet, N.E., Washington, D.C.20549, U.S.A. RE: Internet Initiative Japan, Inc. Form 20-F for the year ended March 31, 2011 File No. 000-30204 Dear Ms. Collins: We are in receipt of your letter dated January 13, 2012 commenting on the annual report on Form 20-F of Internet Initiative Japan, Inc. (the “Company”) for the fiscal year ended March 31, 2011. We are currently in the process of compiling a response to your letter and expect to respond to you by February 13, 2012. Very truly yours, /s/ Akihisa Watai Akihisa Watai Managing Director, Chief Financial Officer and Chief Accounting Officer cc: Laura Veator Melissa Feider (Securities and Exchange Commission) Izumi Akai Kenji Taneda Brian D. Wessel (Sullivan & Cromwell LLP)
